Citation Nr: 1536653	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-24 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 26, 2012.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD since June 26, 2012.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disk disease of the lumbar spine prior to July 30, 2012.

4.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disk disease of the lumbar spine since July 30, 2012.

5.  Entitlement to a compensable initial evaluation for right ankle sprain.

6.  Entitlement to a compensable initial evaluation for left ankle sprain.

7.  Entitlement to a compensable initial evaluation for epigastric hernia.
REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Esq.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to September 1992, from July 1993 to May 1999, and from March 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD since June 26, 2012; an initial evaluation in excess of 40 percent for degenerative disk disease of the lumbar spine since July 30, 2012; a compensable initial evaluation for right ankle sprain; a compensable initial evaluation for left ankle sprain; and a compensable initial evaluation for epigastric hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 26, 2012, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

2.  Prior to July 30, 2012, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by forward flexion of his thoracolumbar (thoracic and lumbar) spine, by 75 degrees of forward flexion, 20 degrees of extension, and 20 degrees of bilateral lateral flexion; there has been no showing of muscle spasm or guarding resulting in abnormal gait or spinal contour; incapacitating episodes, or associated objective abnormality for which service connection has not already been awarded and separately compensated.

3.  The Veteran's left sciatic radiculopathy is attributable to his service-connected degenerative disc disease of the lumbar spine and has been manifested by nerve impairment tantamount to mild incomplete paralysis prior to July 30, 2012.

4.  The Veteran's right sciatic radiculopathy is attributable to his service-connected degenerative disc disease of the lumbar spine and has been manifested by nerve impairment tantamount to mild incomplete paralysis prior to July 30, 2012.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2012, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Prior to July 30, 2012, the criteria for an initial evaluation in excess of 10 percent for the degenerative changes of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a separate rating of 10 percent for right sciatic radiculopathy as secondary to degenerative disc disease of the lumbar spine, have been met prior to July 30, 2012.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a separate rating of 10 percent for left sciatic radiculopathy as secondary to degenerative disc disease of the lumbar spine, have been met prior to July 30, 2012.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence dated in October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examinations in March 2010 and June 2012 in connection with the claims decided herein.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the Veteran's service-connected PTSD and degenerative disc disease of the lumbar spine.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD Prior to June 26, 2012

The Veteran seeks higher initial evaluations for his service-connected PTSD.  In an April 2010 rating decision, he was initially granted a 30 percent rating for PTSD effective September 18, 2009, the date of his application for service connection.  However, an August 2012 rating decision later increased his evaluation to 50 percent effective June 26, 2012, based on the results of a VA examination conducted on that date.  The Board will now assess the propriety of the 30 percent evaluation assigned prior to June 26, 2010, while the 50 percent evaluation assigned thereafter will be discussed in the REMAND section below.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Here, the Veteran was provided with a VA PTSD examination in March 2010, at which time he was diagnosed as having PTSD.  The Veteran indicated that he was married for 18 years at that time and had two children; he described his current marital situation as generally "good," but indicated that symptoms such as agitation, anger, and depressed mood resulted in a 1-year separation from his spouse following his return from duty.  He also reported a "good" relationship with his children, and indicated that he was active in his family as well as functions with friends and enjoyed attending his son's sporting events as well as working on automobiles.  

Upon examination, the Veteran appeared clean and casually dressed, although his psychomotor activity was tense.  His speech was unremarkable, his affect was constricted, and his mood was dysphoric and labile.  His attention and orientation were intact as to person, time, and place.  His thought process and thought content were unremarkable, and he understood the outcome of his behavior as well as that he had a problem.  The Veteran reported sleep impairment manifested by frequent waking at night due to intrusive thoughts of past combat experiences and daily problems.  However, there was no evidence of delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, episodes of violence, homicidal thoughts, or suicidal thoughts.  The Veteran's impulse control was fair, he was able to maintain personal hygiene, and he exhibited no problems with the activities of daily living.  His remote, recent, and immediate memory was normal.  The Veteran's current PTSD symptoms were listed as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance; these symptoms occurred daily and were moderate to severe in intensity, lasting from mere minutes to 1 or 2 hours.  The examiner assigned a GAF of 60, indicative of merely moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

VA treatment records from the time revealed treatment for chronic PTSD as well as recurrent major depressive disorder.  The Veteran indicated that he had a strong marriage as well as friends that he could rely on, although he reported isolation at times as well as some depression or aggravation.  He was alert and oriented as to person, time, and place.  He denied current suicidal and/or homicidal ideation.  There was no apparent psychosis, and the Veteran's mood appeared happier with appropriate affect.  His speech exhibited normal rate, volume, and tone.  His thought processes seemed logical, relevant, and somewhat goal directed, while his insight, judgment, and impulse control seemed fair.  The Veteran's memory for recent as well as remote events seemed intact.  His GAF scores ranged from 53 to 56 during this period, again indicative of merely moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Here, the Board finds the evidence demonstrates that prior to June 26, 2012, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced some symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's PTSD was specifically manifested by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Here, the Board finds it significant that the Veteran was able to maintain good relationships with his family and friends.  Further, the Veteran had been married to the same woman for approximately 18 years, with whom he had a good relationship, and was close to his children.  

After clinical evaluation, March 2010 VA examiner specifically found that the Veteran's PTSD signs and symptoms were merely transient or mild and only decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  Finally, VA physicians and psychiatrists assigned GAF scores ranging from 53 to 60 prior to June 26, 2012, indicating only moderate difficulty in occupational and social functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 30 percent prior to June 26, 2012.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the evidence does not show reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran continually denied suicidal and homicidal ideations, and the objective evidence does not demonstrate delusions, hallucinations, or psychoses.  In addition, although the Veteran had a dysphoric and labile mood affect at times, the evidence shows that throughout the appeal period his hygiene was good, his speech was unremarkable, and his thought processes were logical and goal-oriented.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD have not been met prior to June 26, 2012.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a 50 percent disability rating prior to June 26, 2012.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Degenerative Disk Disease of the Lumbar Spine Prior to July 30, 2012

The Veteran also seeks higher initial evaluations for his service-connected degenerative disc disease of the lumbar spine.  In an April 2010 rating decision, he was initially granted a 10 percent rating for degenerative disc disease of the lumbar spine effective September 18, 2009, the date of his application for service connection.  However, an August 2012 rating decision later increased his evaluation to 40 percent effective July 30, 2012, based on the results of a VA examination conducted on that date.  In addition, the August 2012 rating decision granted separate 10 percent ratings for the right sciatic radiculopathy and left sciatic radiculopathy associated with his degenerative disc disease of the lumbar spine under Diagnostic Code 8520.  The Board will now assess the propriety of the 10 percent evaluation assigned prior to July 30, 2012, while the 40 percent evaluation assigned thereafter will be discussed in the REMAND section below.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The evaluation of the same disability or symptoms under different diagnostic codes, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2014).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59 (2014), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a (2014), DC 5242.

Note (2) lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes, which explains that, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation and equals 240 degrees.  Id.  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Prior to July 30, 2012, the Veteran's degenerative disc disease of the lumbar spine has been rated as 10 percent disabling.  In order to be entitled to the next higher rating of 20 percent, the evidence must reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  After reviewing the evidence, the Board finds that it does not support a rating higher than 20 percent under Diagnostic Code 5243 based on the orthopedic manifestations.

The Veteran was provided with a VA examination in March 2010, at which time he was diagnosed as having mild lumbar degenerative joint disease status post lumbar discectomy.  Subjectively, the Veteran described a history of decreased motion, stiffness, weakness, spasm, and a cramping, shooting, sharp pain that radiated from his back down into his left leg.  He also reported flare-ups of lumbar symptomatology that occurred every 1 to 2 months.  Upon objective examination, the Veteran's posture, head position, and gait were normal, and he was symmetrical in appearance.  There was no objective evidence of abnormal spinal curvature, spasm, atrophy, guarding, weakness, or pain with motion, although there was evidence of tenderness in the bilateral spine muscles.  Motor examination revealed active movement against full resistance in the hips, knees, ankles, and toes, bilaterally.  His bilateral lower extremities were normal to light touch and position sense.  Knee jerk and ankle jerk were normal.  Range of motion testing revealed flexion to 75 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  Although there was objective evidence of pain upon active range of motion, there were no additional limitations following three repetitions of range of motion.  The examiner indicated that the Veteran's lumbar symptomatology had significant effects on his usual occupation as a corrections officer, resulting in increased absenteeism and being 
assigned different duties.  

VA treatment records from this time revealed complaints of chronic low back pain radiating into the posterior of the Veteran's left leg, as well as mild bilateral leg weakness and mild decrease in sensation of the left calf greater than the right.  

The March 2010 VA examiner indicated that the Veteran's pain did not intensify with additional repetitions and that there was notably no additional limitation of motion on repetitive motion.  Thus, painful motion was taken into account by the examiner, but there was no functional loss as a result of the painful motion, which is the requirement for determining whether there is actually greater limitation of motion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  The March 2010 VA examination revealed the Veteran retained motion of his thoracolumbar spine, thus as there was no fixation or immobility reflected in the report, by definition, there was not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5242.

The Board also has considered whether a higher rating is warranted via application of Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in Diagnostic Code 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to Diagnostic Code 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Here, the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his degenerative disc disease of the lumbar spine according to this definition.  The evidence of record does not show a physician has prescribed bed rest.  Moreover, the March 2010 VA examiner explicitly found that there were no incapacitating episodes during the prior 12 months.  Hence, Diagnostic Code 5243 also cannot serve as grounds for assigning a higher rating for his degenerative disc disease of the lumbar spine because there have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 10 percent.

As discussed above, the August 2012 rating decision awarded separate 10 percent ratings under Diagnostic Code 8520 for right sciatic radiculopathy and left sciatic radiculopathy effective July 30, 2012.  However, the Board notes that there was evidence of radiculopathy of the bilateral lower extremities prior to July 30, 2012.  For instance, treatment records dated in 2009 and 2010 revealed complaints of chronic low back pain radiating into the posterior of the Veteran's left leg, as well as mild bilateral leg weakness and mild decrease in sensation of the left calf greater than the right.  Thus, the Board finds the record reflects the Veteran had bilateral lower extremity radiculopathy during the period prior to July 30, 2012.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, when resolving reasonable doubt in the Veteran's favor, separate ratings are warranted for the right sciatic radiculopathy and left sciatic radiculopathy prior to July 30, 2012.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  The two separate 10 percent evaluations for each lower extremity currently assigned since July 30, 2012, are warranted prior to July 30, 2012, because no more than mild symptoms were evidenced in the March 2010 VA examination report and VA treatment records from that time.  See 38 C.F.R. § 4.6, 4.124a, DC 8520 (2014).  

However, the weight of the evidence, including the results of the March 2010 VA examination report, does not indicate that a rating higher than 10 percent is warranted for degenerative disc disease of the lumbar spine, based on additional orthopedic manifestations of the disability, prior to July 30, 2012.  Furthermore, according to the March 2010 VA examination, there are no associated bowel or bladder problems.  

In reaching these conclusions, the Board applied the benefit-of-the-doubt doctrine in granting separate 10 percent ratings for right sciatic radiculopathy and left sciatic radiculopathy prior to July 30, 2012.  However, as the preponderance of the evidence is against a higher rating for degenerative disc disease of the lumbar spine, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate during the periods considered herein.  Here, the Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during these periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied prior to June 26, 2012.

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of L5-S1 is denied prior to July 30, 2012.  

Entitlement to a separate 10 percent rating for right sciatic radiculopathy as secondary to degenerative disc disease of the lumbar spine prior to July 30, 2012, has been granted.  

Entitlement to a separate 10 percent rating for left sciatic radiculopathy as secondary to degenerative disc disease of the lumbar spine prior to July 30, 2012, has been granted.  


REMAND

The Veteran also seeks entitlement to an initial evaluation in excess of 50 percent for PTSD since June 26, 2012; an initial evaluation in excess of 40 percent for degenerative disk disease of the lumbar spine since July 30, 2012; a compensable initial evaluation for right ankle sprain; a compensable initial evaluation for left ankle sprain; and a compensable initial evaluation for epigastric hernia.  However, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

Significantly, the record reveals that the Veteran receives regular treatment from the Orlando VA Medical Center in Orlando, Florida.  However, the last records to be associated with the claims file from this facility are dated in July 2012, approximately three years ago.  Thus, on remand, records from the Orlando VA Medical Center, and any associated outpatient clinics, from July 2012 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the Orlando VA Medical Center in Orlando, Florida, and any associated outpatient clinics, from July 2012 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


